IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-40931
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GUILLERMO CAMPOS-CASTERJON,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-02-CR-20-1
                        --------------------
                          February 20, 2003
Before WIENER, EMILIO M. GARZA, and, CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Guillermo Campos-Casterjon

has requested leave to withdraw as counsel and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).    Our

independent review of the brief, record, and Campos’s response

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.    See 5TH

CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.